Exhibit 10.2

 

AMENDMENT NO. 9
TO
RECEIVABLES SALE AGREEMENT

 

THIS AMENDMENT NO. 9 TO RECEIVABLES SALE AGREEMENT (this “Amendment”) is entered
into as of July 22, 2014 by and between Consumers Receivables Funding II, LLC
(“Buyer”) and Consumers Energy Company (“Originator”).  Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
“Receivables Sale Agreement” referred to below.

 

PRELIMINARY STATEMENT

 

Reference is made to that certain Receivables Sale Agreement dated as of May 22,
2003 between Buyer and Originator (as amended prior to the date hereof, as
amended hereby and as the same may be further amended, restated, supplemented or
modified from time to time, the “Receivables Sale Agreement”).

 

The parties hereto have agreed to amend certain provisions of the Receivables
Sale Agreement upon the terms and conditions set forth herein.

 

1.                                      Amendments to the Receivables Sale
Agreement.  Subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Receivables Sale Agreement is hereby amended as follows:

 

1.1                               Section 4.1(a)(v) of the Receivables Sale
Agreement is hereby amended to restate clauses (i), (ii) and (iii) thereof as
follows:

 

(i) copies of all reports, statements, notices and certificates delivered or
received by Originator (in its capacity as “Servicer” under either Servicing
Agreement or otherwise) pursuant to Sections 3.05, 3.06, 3.07, 6.02, Annex 1 and
Annex 2 of the 2001 Servicing Agreement (excluding any “Daily Servicer’s Report”
delivered pursuant to Annex 2 of the 2001 Servicing Agreement) and Sections
3.01(b), 3.03, 3.04, 4.01 and 7.04 of the 2014 Servicing Agreement, (ii) copies
of all reports and notices delivered to the holders of the securitization bonds
issued by Consumers Funding LLC or the holders of the securitization bonds
issued by Consumers 2014 Securitization Funding LLC, (iii) copies of all
amendments, waivers or other modifications to any of the Basic Documents (as
defined in either Servicing Agreement),

 

1.2                               Section 4.1(a)(viii) of the Receivables Sale
Agreement is hereby amended to restate the phrase “the Servicing Agreement” as
“each Servicing Agreement”.

 

1.3                               Section 4.1(b)(v) of the Receivables Sale
Agreement is hereby amended to restate the phrase “the Servicing Agreement” as
“either Servicing Agreement”.

 

1.4                               Section 4.1(d) of the Receivables Sale
Agreement is hereby amended to restate the phrase “the Securitization Property
and the Servicing Agreement” as “the 2001 Securitization Property, the 2014
Securitization Property and the Servicing Agreements”.

 

--------------------------------------------------------------------------------


 

1.5                               Section 4.1(e)(i) of the Receivables Sale
Agreement is hereby amended to restate the phrase “the Servicing Agreement” (in
two places) as “the Servicing Agreements”.

 

1.6                               Section 4.1(i) of the Receivables Sale
Agreement is hereby amended to restate the phrase “Collections and
Securitization Charge Collections” (in two places) as “Collections, 2001
Securitization Charge Collections and 2014 Securitization Charge Collections”.

 

1.7                               Section 4.1(l) of the Receivables Sale
Agreement is hereby amended to restate the phrase “the Servicing Agreement” (in
two places) as “each Servicing Agreement” and to change the caption thereof from
“Performance under Servicing Agreement” to “Performance under Servicing
Agreements”.

 

1.8                               Section 4.2(g) of the Receivables Sale
Agreement is hereby amended to restate the phrase “Collections and
Securitization Charge Collections” as “Collections, 2001 Securitization Charge
Collections and 2014 Securitization Charge Collections”.

 

1.9                               Section 4.2 of the Receivables Sale Agreement
is hereby amended to restate paragraph (h) in its entirety as follows:

 

(h)                                 Servicing Agreements.  Without the consent
of Buyer and its assigns, Originator will not amend, modify or waive any term or
condition of (i) Section 3.02 or Section 5.04 of the 2001 Servicing Agreement,
(ii) Annex 2 to the 2001 Servicing Agreement, (iii) the definition of the term
“Securitization Charges”, “Securitization Charge Collections” or “Transferred
Securitization Property” in the 2001 Servicing Agreement, (iv) Section 3.01(a),
Section 4.01 or Section 8.04 of the 2014 Servicing Agreement, (v) Exhibit A to
the 2014 Servicing Agreement, (vi) the definition of the term “Securitization
Charge”, “Securitization Charge Collections” or “Securitization Property” in the
2014 Servicing Agreement or (vii) to the extent relating to any of the
foregoing, any definition used directly or indirectly in any of the foregoing
terms or conditions.

 

1.10                        Section 5.1(a) of the Receivables Sale Agreement is
hereby amended to restate the phrase “the Servicing Agreement” as “either
Servicing Agreement”.

 

1.11                        Section 6.1(vii) of the Receivables Sale Agreement
is hereby amended to restate the phrase “the Servicing Agreement” (in two
places) as “either Servicing Agreement”.

 

1.12                        Exhibit I to the Receivables Sale Agreement is
hereby amended to delete the definition therein of “Receivable”, and replace it
with the following:

 

“Receivable” means all indebtedness and other obligations owed to Originator (at
the time it arises, and before giving effect to any transfer or conveyance under
the Agreement) or Buyer (after giving effect to the transfers under the
Agreement) or in which Originator or Buyer has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods, electricity or gas or
the rendering of services by Originator, and which is identified on the books
and records of Originator (including its accounting system) with the account
code “Account 1460000 Customer Receivables” or

 

2

--------------------------------------------------------------------------------


 

“Account 1460201 — A/R Other” (or, in each case, any subsequent or replacement
account code used to identify similar indebtedness or other similar obligations
owed to Originator), and further includes, without limitation, the obligation to
pay any Finance Charges with respect thereto.  Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless of
whether the account debtor or Originator treats such indebtedness, rights or
obligations as a separate payment obligation.  Notwithstanding the foregoing,
“Receivable” does not include: (A) (i) 2001 Transferred Securitization Property
or (ii) the books and records relating solely to the 2001 Transferred
Securitization Property; provided that the determination of what constitutes
collections of the 2001 Securitization Charges in respect of 2001 Transferred
Securitization Property shall be made in accordance with the calculation
methodology specified in Annex 2 to the 2001 Servicing Agreement; or
(B) (i) 2014 Transferred Securitization Property or (ii) the books and records
relating solely to the 2014 Transferred Securitization Property; provided that
the determination of what constitutes collections of the 2014 Securitization
Charges in respect of 2014 Transferred Securitization Property shall be made in
accordance with the calculation methodology specified in Exhibit A to the 2014
Servicing Agreement.

 

1.13                        Exhibit III to the Receivables Sale Agreement is
hereby replaced in its entirety with the Exhibit III attached hereto.

 

2.                                      Conditions Precedent.  This Amendment
shall become effective on the first Business Day on which Buyer and the
Administrative Agent or its counsel has received four (4) counterpart signature
pages to this Amendment, executed by each of the parties hereto.

 

3.                                      Representations and Warranties. 
Originator hereby represents and warrants to Buyer and its assigns that:

 

3.1                               This Amendment constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms.

 

3.2                               On the date hereof, before and after giving
effect to this Amendment, no Termination Event or Potential Termination Event
has occurred and is continuing.

 

4.                                      Reference to and Effect on the
Transaction Documents.

 

4.1                               Upon the effectiveness of this Amendment,
(i) each reference in the Receivables Sale Agreement to “this Receivables Sale
Agreement”, “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Receivables Sale Agreement as
amended or otherwise modified hereby, and (ii) each reference to the Receivables
Sale Agreement in any other Transaction Document, or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Receivables Sale Agreement as amended or
otherwise modified hereby.

 

3

--------------------------------------------------------------------------------


 

4.2                               Except as specifically amended, terminated or
otherwise modified above, the terms and conditions of the Receivables Sale
Agreement, of all other Transaction Documents, and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.

 

4.3                               The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
Buyer or its assigns under the Receivables Sale Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein.  Buyer and its assigns hereby expressly reserve all of their rights
with respect to the occurrence of other Termination Events, if any, whether
previously existing or hereinafter arising or which exist at any time on or
after the date first written above.

 

5.                                      CHOICE OF LAW.  THIS AMENDMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT
OTHERWISE WITHOUT REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

6.                                      Execution of Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

7.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

CONSUMERS RECEIVABLES FUNDING II, LLC

 

 

 

 

 

By:

/s/ DV Rao

 

 

Name:

Venkat Dhenuvakonda Rao

 

 

Title:

President, Chief Executive Officer, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

CONSUMERS ENERGY COMPANY

 

 

 

 

 

By:

/s/ DV Rao

 

 

Name: Venkat Dhenuvakonda Rao

 

 

Title: Vice President and Treasurer

 

 

Consented To By:

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Financial Institution,

 

as a Managing Agent and

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Thane Rattew

 

 

Name: THANE RATTEW

 

 

Title: MANAGING DIRECTOR

 

 

--------------------------------------------------------------------------------


 

EXHIBIT III

 

Lock-boxes; Collection Accounts; Collection Banks; Specified Accounts

 

JP Morgan Chase Bank
611 Woodward Ave.
Detroit, MI 48226
Contact: Gary Minoletti
Phone: 313-256-2224
Collection Account: number INTENTIONALLY OMITTED; provided, that, such account
shall be a Specified Account on and after such date as the account is subject to
a Collection Account Agreement.

 

Comerica Bank
Livonia Operations Center
39200 W. Six Mile Road
Livonia, MI 48152
Contact: Lorraine Edwards
Phone: 734-632-4536
Collection Account: number INTENTIONALLY OMITTED; provided, that, such account
shall be a Specified Account on and after such date as the account is subject to
a Collection Account Agreement.

 

Lock-Box Zip Code:
Lansing, MI 48937-0001

 

PNC Bank, National Association
620 Liberty Avenue
Pittsburgh, PA 15222
Contact: Amanda Cozzens
Phone: 231-935-1239
Specified Account: number INTENTIONALLY OMITTED

 

Fifth Third Bank
710 Seminole Rd MD R17061
Norton Shores, MI 49441
Contact: Randy Wolffis, VP & Relationship Manager
Phone: 231-733-5006
Fax: 231-739-7430
Email: randal.wolffis@53.com; CommercialSupport@53.com
Specified Account: number INTENTIONALLY OMITTED and number INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------